Citation Nr: 1704663	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-11 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) (also claimed as a neurosis disorder/neurotic nervous condition).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from May 1967 to January 1969, to include service in Vietnam.

This matter came before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran appeared at a hearing before the undersigned by videoconference in December 2014.  A transcript of the hearing is associated with the record.

The appeal was remanded in March 2015, September 2015, December 2015, and May 2016 for development of the record by the agency or original jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder other than PTSD was not manifest in service and is unrelated to service or to service-connected disability; psychosis was not diagnosed within one year following separation from service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.655 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

A letter dated in August 2008 discussed the evidence necessary to support the Veteran's claim.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

In a February 2010 statement of the case (SOC), the Veteran was advised of the evidence necessary to support a claim for service connection on a secondary basis.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  The Board acknowledges that the February notice provided in the SOC was subsequent to the initial adjudication of the Veteran's claim; however, the Board finds that there was no prejudice as the issue decided herein was subsequently readjudicated in an October 2014 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental SOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist, service and VA treatment records have been obtained and associated with the record.  The Veteran was afforded VA examinations, and addendums to the examination reports have been obtained.  The Board concludes that the reports by the VA examiners, in the aggregate, are adequate for the purpose of deciding the Veteran's claim, the record was reviewed, the Veteran was examined and rationale for underlying the conclusions was provided.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110  (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a)(2016). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of psychosis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records reflect that on separation examination in January 1969, the Veteran endorsed nervous trouble and periods of unconsciousness.  In spite of this report, the clinical examination revealed that the Veteran was psychiatrically and neurologically normal.  The summary of defects and diagnoses was negative for any notation of psychiatric or neurologic defect, except for partial deafness.  The Veteran was deemed to be qualified for separation.  

VA treatment records include a February 2005 mental health triage note.  At that time, the Veteran reported that someone he had spoken with had suggested that he had PTSD.  The provider noted that the Veteran was being seen for the first time.  The Veteran denied past or present treatment.  Following examination, the diagnosis and initial assessment was anxiety not otherwise specified (NOS).  

Additional VA outpatient treatment notes indicate various diagnoses, including adjustment disorder with depression in October 2006, anxiety disorder NOS in October 2006, Anxiety disorder in November 2006, March 2007, May 2007; Anxiety disorder NOS in December 2007 and May 2008; Anxiety state NOS and psychosis NOS in May 2008; Psychosis NOS, anxiety NOS, and cognitive disorder NOS in July 2008, August 2008, October 2008, and January 2009; Psychosis NOS (resolved), anxiety NOS, and history of cognitive disorder NOS in November 2013, January 2014, March 2014, May 2014, June 2014, September 2014, November 2014, January 2015, May 2015, and November 2015.

On VA examination in December 2012, the examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.  He indicated a diagnosis of psychotic disorder NOS in partial remission.  The examiner noted that the Veteran's symptoms included visual hallucinations of objects and animals.  He indicated that his review of the record revealed that previously reported military related hallucinations had fully resolved since at least August of 2012, and that therefore, psychotic disorder NOS was not secondary to or in any other way related to service.  He acknowledged a history of cognitive disorder NOS, but pointed out that the Veteran denied head injury, exposure to neuro toxic substances, or other incidents during service that would lead to cognitive impairment.  He therefore concluded that it was less likely than not that cognitive disorder was caused by or in any way related to service.  He also indicated that anxiety disorder NOS was in full remission at the time of the interview.  

During his December 2014 hearing before the undersigned, the Veteran testified that at times after exercise, he would become nervous and pass out.  He noted that this occurred during basic training and during advanced infantry training.  He stated that he was medically recycled and his military occupational specialty was changed from infantry to switchboard operator.  He stated that he was unsure how soon following his separation from service he began to seek assistance for psychiatric symptoms.  He denied having witnessed any particular traumatic event during service.  

On VA examination in June 2015, the examiner concluded that the Veteran did not have a mental disorder.  She noted that the Veteran had been previously examined in December 2012, and that he did not meet the criteria for a diagnosis of PTSD, but that diagnoses of psychotic disorder NOS and psychotic disorder NOS in partial remission had been assigned.  She indicated that it was clear throughout the report that the second diagnosis should have been cognitive disorder NOS in partial remission.  She pointed out that the December 2012 examiner had noted that the disorder did not cause distress or impairment in functioning.  She agreed that, during current examination, the Veteran experienced no distress or impairment in functioning due to any symptoms reported to her.  She concluded that the Veteran did not report psychiatric symptoms causing significant distress or impairment in functioning which would warrant assigning a diagnosis.   

In January 2016, the June 2015 VA examiner reviewed the Veteran's claims folder and VA Electronic Medical Record.  She noted that on examination in December 2012 the Veteran did not meet DSM-IV criteria for the diagnosis of PTSD, and that diagnoses of psychotic disorder NOS and psychotic disorder NOS in partial remission were assigned.  She noted that the Veteran was then examined by her in June 2015 and again received no diagnosis as he did not report any psychiatric symptoms causing significant distress or social/occupational impairment, one of the criteria/requirements to assign a diagnosis.  She noted that the Veteran did not receive mental health care or treatment before or during service.  She pointed out that he did not begin to report or endorse psychiatric symptoms until 2005.  She concluded that it was her sense that the Veteran's psychiatric symptoms had been either intermittent and/or not chronic.  She indicated that there were no psychiatric complaints or symptoms that began during service and continued from 1970 to 2005.  She further indicated that there were no reported symptoms, during VA examinations, requiring an opinion.  However, she opined that the Veteran's Anxiety Disorder NOS diagnosed on numerous occasions during the appeal period, less likely than not had its onset in service or was related to the Veteran's period of service.  She indicated that the Veteran was in receipt of a 100 percent evaluation for prostate cancer and metastases, as well as for tinnitus, hemorrhoids, and impaired hearing.  She noted that the Veteran expressed some concerns about his adjustment to his diagnosis of prostate cancer, but this concern did not cause significant distress or lead to social occupational impairment, and was not enough to assign a diagnosis.  She also opined that the Veteran's anxiety disorder diagnosed during the appeal period was less likely than not caused or aggravated (permanently worsened) by any service-connected disorders.

In July 2016, the VA examiner again reviewed the record.  She noted that she had most recently examined the Veteran in June 2015, but that did not report psychiatric symptoms causing significant distress or social/occupational impairment which led to her conclusion that there was no diagnosis.  She explained that in order to assign a diagnosis, the symptoms should cause significant distress or impairment in functioning.  She noted that in her subsequent addendum, she concluded that  anxiety disorder NOS, diagnosed on numerous occasions during the appeal period,  less likely than not had its onset in service or is related to the Veteran's period of service.  In the July 2016 addendum, she reasoned that the Veteran did not report psychiatric symptoms beginning during service that were chronically experienced after service until he was examined.  She noted that there were no psychiatric complaints or symptoms that began during service and continued from 1970 to 2005.  With respect to her conclusion that anxiety disorder NOS was less likely than not caused or aggravated (permanently worsened) by any service-connected disability, she reasoned that the Veteran did not report any psychiatric symptoms resulting in a psychiatric diagnosis, because he did not report any symptoms causing significant distress or social/occupational impairment.  She noted that he expressed some concern about his prostate cancer but that concern, alone, was not enough to assign a diagnosis, because that concern did not cause significant distress or social/occupational impairment.  She indicated that the Veteran did not report psychiatric symptoms that began prior to service and continued during service, and were permanently worsened by his service-connected disabilities.  

Upon careful review of the record, the Board concludes that service connection is not warranted for the claimed acquired psychiatric disorder.  While there are post service diagnoses of psychiatric disorders, the most competent and probative evidence of record does not etiologically link any such disorder to service or any incident therein.  Rather, the record demonstrates that a substantial period has elapsed between service and these diagnoses.  As noted, relevant examinations were negative at separation from service in 1979, and an initial diagnosis of a psychiatric disorder dates to 2005, when the Veteran initially sought treatment for his symptoms.  Aside from the Veteran's own contentions, there is no evidence of a link between these diagnoses and service.  

The Board additionally notes that the June 2015 VA examiner considered the entire record, including diagnoses of acquired psychiatric disorder recorded during the appeal period, and ultimately concluded that no psychiatric disorder is related to service or to a service-connected disability.  In assigning high probative value to this opinion, the Board notes that the examiner reviewed the record, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than the Veteran's unsupported assertions.

To the extent that the Veteran argues that he has an acquired psychiatric disorder as the result of Agent Orange exposure, the Board notes that the law provides a presumption of service connection for certain enumerated diseases which become manifest after separation from service in Veterans who served in the Republic of Vietnam during the period from January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e), see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, psychiatric disorders are not among those enumerated diseases.  As such, while the Veteran is shown to have served in Vietnam during the pertinent period, service connection on a presumptive basis for an acquired psychiatric disorder is not for application.  

To the extent that the Veteran asserts that he has an acquired psychiatric disorder that is related to service or to a service-connected disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of any current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  The preponderance of the evidence is against finding that any diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


